Citation Nr: 1710544	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a neck injury with radiculopathy of the left shoulder and arm, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative joint disease (DJD) of the left knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for chondromalacia patella, left knee, currently evaluated as 10 percent disabling for instability.  

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as peripheral neuropathy of the bilateral lower extremities, claimed as due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery.   



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, in November 2009, which denied increased ratings for the neck and left knee disabilities and service connection for a right knee disability, and July 2012 which denied entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  

In June 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

A June 2015 Board decision denied (1) an increased evaluation for residuals of a neck injury with radiculopathy of the left shoulder and arm, currently evaluated as 20 percent disabling; (2) an increased evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling; and (3) an increased evaluation for chondromalacia patella, left knee, currently evaluated as 10 percent disabling for instability.  The Board remanded for evidentiary development the issues of (4) service connection for a right knee disability, to include as secondary to service-connected left knee disabilities, and (5) compensation under 38 U.S.C.A. § 1151 for additional disability claimed as peripheral neuropathy of the bilateral lower extremities, claimed as due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery.  

The Veteran appealed the June 2015 Board denials of increased ratings to the United States Court of Appeals for Veterans Claims (Court) which by Order in September 2016, and pursuant to a Joint Motion for Partial Remand (JMR), vacated the Board's denials of increased ratings.  

A December 2015 VA opinion was obtained stating that the Veteran's right knee osteoarthritis, leading to his total right knee replacement, was at least as likely as not related to events, i.e., multiple traumas, during service but that his peripheral neuropathy was less likely as not related to his VA total right knee replacement itself or his positioning on the surgical table, and less likely as not related to any negligence or carelessness of VA staff.  

A February 2016 rating decision granted service connection for posttraumatic stress disorder (PTSD) with depressive symptoms and assigned an initial 30 percent disability rating.  

However, as yet there has been no readjudication of the claims for service connection for right knee disability or compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the lower extremities, and no Supplemental Statement of the Case (SSOC) addressing these matters has been issued.  Accordingly, the Board must defer adjudication of these claims pending appropriate development by the RO.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The issues of (1) an increased evaluation for residuals of a neck injury with radiculopathy of the left shoulder and arm, currently evaluated as 20 percent disabling; (2) an increased evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling; and (3) an increased evaluation for chondromalacia patella, left knee, currently evaluated as 10 percent disabling for instability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


REMAND

Increased Ratings

The JMR claims that the Board's June 2015 decision "failed to address Appellant's additional loss of motion due to flare-ups of both his neck and left knee.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)."  

It was observed in the JMR that although VA examinations in October 2009 and October 2012 had "referenced and acknowledged Appellant's reports of functional loss due to flare-ups, neither examination offered an opinion or analysis of the impact such pain had on his functional ability during flare-ups, nor did they offer any explanation why such information could not feasibly be determined as required by Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)."  

It was therefore agreed that "the Board should request a new medical examination and opinion which specifically addresses the additional functional loss due to Appellant's flare-ups, or if the examiner cannot do so, provides an adequate reason why such information cannot reasonably be determined."  

Additionally, it was agreed that "the examiner should provide an opinion as to where in the range of motion of Appellant's neck and knee that his functional loss begins.  See Mitchell, 25 Vet. App. at 37 ("[F]unctional loss . . . must be rated at the same level as if that functional loss were caused by some other factor . . . that actually limited motion.") (emphasis in original)."  

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  It was noted that "[i]f for some reason the examiner [was] unable to conduct the required testing or conclude[d] that the required testing is not necessary in this case, he or she should clearly explain why that is so."  Correia, Id.  The Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  

It was noted in Correia, Id., that both of that particular veteran's knees were damaged and so it was not possible to test the opposite undamaged joint, as instructed in 38 C.F.R. § 4.59.  Here, the Veteran is service-connected for disabilities of the left knee, and is claiming service connection for disability of the right knee, and, as such, a comparison of either knee with an undamaged knee may not be possible.  


38 U.S.C.A. § 1151

With respect to the claim for compensation under 38 U.S.C.A. § 1151 the Board notes that a July 10, 2012 report by a physician at a VA neurology clinic noted that the Veteran was being followed up for his painful small fiber neuropathy and meralgia paresthetica versus L2 sensory radiculopathy.  He had been referred in April, one year after the onset of the pain in his lower extremities.  He stated that he awakened after a VA right total knee replacement in April 2011 with pain in the legs that was not present previously.  The surgery was done under general anesthesia and he was pleased with the results in terms of the knee. However, he felt that the surgery must have unmasked another condition in his legs.  He suggested that the VA physician read the literature on welding because he believed welding may have caused a neuropathy via metal toxicity.  The VA physician ordered a heavy metal test, which was done in April and returned negative for mercury, lead, arsenic, and cadmium.  The Veteran did not undergo the 2-hour glucose tolerance test that the physician recommended and ordered plus other labs for painful neuropathy, but the Veteran stated that he is still planning on getting it done sometime.  

After an examination the impressions were:  (1) probable small fiber painful neuropathy.  The examiner suspected this was on the basis of impaired glucose tolerance rather than welding or knee surgery and had again explained that to the Veteran.  The examiner also offered the patient a second neurological opinion in Iowa City or Chicago, but he preferred not to get additional practitioners involved and expressed trust in this VA; and (2) a history of thigh pain - meralgia paresthetica versus L2 sensory radiculopathy, await Pain Management opinion regarding possible L2 blocks and await their opinion regarding pain management.

A December 2015 VA opinion stated that the Veteran's right knee osteoarthritis, leading to his total right knee replacement, was less likely as not due to or aggravated by the service-connected left knee disabilities; however, it was at least as likely as not related to events, i.e., multiple traumas, during service.  

It was also stated that his peripheral neuropathy was less likely as not related to his VA total right knee replacement itself or his positioning on the surgical table, and less likely as not related to any negligence or carelessness of VA staff.  The rationale was that he complained of bilateral numbness and pain in his feet since shortly after the procedure.  A distal bilateral numbness and pain without resolution over time is anatomically not likely to be caused by any positioning during an orthopedic procedure.  Positioning during an orthopedic procedure, or the replacement of one knee also would not anatomically cause a bilateral nerve disorder.  

It was observed that the Veteran had had an EMG study on December 19, 2012 with results of a bilateral peripheral neuropathy and bilateral meralgia paresthetica.  Peripheral neuropathy was caused by a variety of metabolic and infectious causes, and was often a manifestation of systemic disease or as a medication side-effect.  The Veteran had risk factors for peripheral neuropathy, including history of alcohol abuse (Vitamin B12 deficiency) and "extreme" obesity (BMI 42) and risk of diabetes mellitus.  If the symptoms were caused by any medication to which the Veteran was exposed to, for anesthesia or otherwise, the course would have had an acute decline in sensation and function, with eventual stabilization and resolution of symptoms over several months.  One study in the Journal of Arthroplasty reviewed cases of patient's with complaints of peripheral neuropathy post-operatively from total knee replacement, and most had complete recovery of symptoms, and none had progression of symptoms.  In this case, the Veteran did "NOT" complain of any thigh symptoms until February 2012, 9 months after surgery.  While meralgia paresthetica can be attributed to surgical procedures, the timing of onset would NOT correlate with surgical procedure, and is most likely related to the Veteran's BMI of 42 and abdominal fat putting pressure along the lateral femoral cutaneous nerve, and his history of intervertebral disc disease and degenerative joint disease.  

An additional VA opinion was obtained in February 2017 which reflects that a review of the (April 2011 right knee replacement) operative report shows no unexpected events or problems.  The postoperative course and rehabilitation progressed satisfactorily.  The Veteran did complain of bilateral foot pain at about this same time which was diagnosed as a sensory peripheral neuropathy and confirmed by an EMG.  This was unlikely to be associated with knee surgery because of the bilateral nature; right knee surgery would not affect the left.  It was less as likely as not that the right knee replacement surgery caused, worsened or resulted in additional disability due to: carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  

In any event, the claims for service connection for right knee disability and for compensation under 38 U.S.C.A. § 1151 had neither been readjudicated, as instructed in the June 2015 Board remand, nor has a Supplemental Statement of the Case (SSOC) been issued addressing these two matters.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an orthopedic examination to determine the extent and severity of his (a) residuals of a neck injury with radiculopathy of the left shoulder and arm; (b) DJD of the left knee; and (c) chondromalacia patella of the left knee.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain in BOTH knees and the neck on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the neck cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.   

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

2.  Thereafter, readjudicate all of the claims, including service connection for right knee disability and entitlement to compensation under 38 U.S.C.A. § 1151.  If any of the claims remain denied, then as to such claims issue an SSOC addressing them and afford the Veteran and his representative the appropriate period of time to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

